Broyles, C. J.
A suit for damages against the City of Dalton was brought by Mrs. Phillips, for alleged personal injuries to herself. A verdict in favor of the plaintiff was returned, and a motion for new trial (containing the general grounds only) was overruled. In the brief of counsel for the plaintiff in error the only argument presented for the reversal of the judgment is that the evidence demanded a finding that by the exercise of ordinary care the plaintiff could have avoided the consequences of the city’s negligence. We have carefully read the evidence in the transcript of the record, and we think that this question was for the determination of the jury. The question having been submitted to the jury, with proper and appropriate instructions, their finding in favor of the plaintiff having been approved by the judge, and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.


MacIntyre cmd Guerry, JJ., concur.